DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 10/26/2021, 01/06/2022 and 02/16/2022 have been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, an apparatus for applying an edge sealant to an eyepiece, Claims 1-10, in the reply filed on 02/16/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschald (US 5,007,977) in view of Miller et al. (US 2018/0059320-of record).

With respect to claims 1 and 7, Gottschald teaches an apparatus for applying an edge sealant to an eyepiece (“apparatus for applying the strip 2 to the edge 1 of the lens B”, Co 3 li 1-2 and Figs. 8-15), the apparatus comprising:
a chuck (“suction devices 20”, Co 3 li 4-5) that secures the eyepiece to rotate with the chuck while the chuck rotates (“The lens B is held between two shaft halves 21 in a known manner by suction devices or blockers 20 that are disposed on the front and back sides of the lens; by means of the shaft halves 21, the lens can be rotated in the direction of the arrow P”, Co 3 li 3-7);
a perimeter measurement component including:
a bearing mechanism (“device 24 to 27”) comprising a bearing (“roller 27”) and a spring (“26”) that allows the bearing to move in a transverse direction while the bearing is rotating, and that causes the bearing to maintain contact with an edge of the eyepiece while the eyepiece is rotating (“The pivot lever 25 is influenced by a spring 26, with the aid of which a roller 27 rolls on the periphery U of the lens B”) (Co 3 li 13-15 and 17) during a first operational phase to generate a perimeter measurement of a perimeter of the eyepiece (“The device 24 to 27 represents a counter or register 28”, Co 3 li 17; “a first stage where, with the aid of the marking 23 and the sensor 22 as well as the register 28, the peripheral length of the lens during one revolution is determined”, Co 4 li 23-26); and
a recording component (“computer or storage means 32”) that generates and stores the perimeter measurement of the perimeter of the eyepiece during the first operational phase, the perimeter measurement being based on detected 
a sealant applicator (“the components in a housing G”, Co 3 li 24-25 and “a roller 73”, Co 5 li 32, Fig. 8) and that applies the edge sealant to the edge of the eyepiece according to the perimeter measurement while the eyepiece is rotating, during a second operational phase (“the securement of the front end 60 of the strip 42 to the periphery U of the lens B approximately at the location 64”, Co 4 li 36-38, “the lens B can be rotated, with the register delivering its data to the portion 32b of the computer or storage means via the line 31. If the values of the portion 32a coincide with the values of the portion 32b of the computer or storage means 32, then …the strip 42 is temporarily and instantaneously stopped, “, Co 4 li 44-49 and 52-53; “If the strip 2 is to be glued to the periphery U of the lens B, a roller 73, which extends into an adhesive container 74, can apply a thin adhesive layer.”, Co 5 li 31-34). 

Gottschald does not specifically teach that the eyepiece comprises multiple optics layers and the sealant applicator applies the edge sealant to the multiple optics layers of the eyepiece during a single sealant application operation. However, it is noted that this limitation is an intended use since Gottschald’s apparatus is capable of the claimed operation. The Courts have held that a statement of intended use in an In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

Gottschald is silent to a curing component that cures the edge sealant during a third operational phase.
In the same field of endeavor, edge sealant on the optical device, Miller teaches that the optical device includes a multi-layered optical structure (Pa [0003]) and an edge adhesive is applied along at least a portion of a perimeter of the optical structure to secure the plurality of layers (Pa [0026]). Miller further teaches that the edge sealant polymer (also described herein as glue) is an ultraviolet (UV) acrylate-based polymer curing material so that the proper UV cure is needed (Pa [0047] and [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gottschald with the teachings of Miller and substitute Miller’s glue comprising an ultraviolet (UV) acrylate-based polymer curing material for Gottschald’s glue in order to glue the strip on the periphery U of the lens, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). Further, one would have found it obvious to provide a UV curing component in order to cure the ultraviolet (UV) acrylate-based polymer.

With respect to claim 2, Gottschald as applied to the claim 1 above teaches that the rotating chuck applies at least a partial vacuum to one side of the eyepiece to secure the eyepiece against the rotating chuck (“The lens B is held between two shaft halves 21 in a known manner by suction devices or blockers 20 that are disposed on the front and back sides of the lens; by means of the shaft halves 21, the lens can be rotated in the direction of the arrow P.”, Co 3 li 3-7).

With respect to claim 6, Miller as applied in the combination regarding the claim 1 above teaches the UV curing component to cure the ultraviolet (UV) acrylate-based polymer, and further teaches that uncured or undercured polymer produces undesirable characteristics such as poor adhesion to glass, inferior mechanical properties, lower glass transition temperature, and/or others, and the wicking of the glue into the functional area between the layers degrades the optical performance of the eyepiece (Pa [0046] and [0047]).
It is noted that the limitation “the third operational phase is performed within a maximum threshold period of time following completion of the second operational phase” is an intended use since the apparatus taught by the prior art is capable of the claimed operation. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
Furthermore, one would have found it obvious to select the optimum curing period of time following completion of sealant application by routine experimentation in order to prevent the glue from wicking for the purpose of the good optical performance of the eyepiece and in order to fully cure the glue for the purpose of good adhesion to glass, good mechanical properties, and preventing lower glass transition temperature.

With respect to claim 9, even if Gottschald as applied to the claim 1 above does not specifically teach that the eyepiece is a left eyepiece, Gottschald’s chuck (“suction devices 20”, Co 3 li 4-5) shows the contact area with the lens which is much smaller than the area of the lens (Fig. 8), thus one would have appreciated that this contact area would be a common area of a left eyepiece and a right eyepiece, thus the chuck would be able to secure the both sides of the lens within the common area.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschald (US 5,007,977) in view of Miller et al. (US 2018/0059320-of record) as applied to claim 1 above, and further in view of Cyr (US 5,556,085).

With respect to claim 3, Gottschald as applied to claim 1 teaches that an outer surface of the bearing is in contact with the edge of the eyepiece during generation of the perimeter measurement (“The pivot lever 25 is influenced by a spring 26, with the 
In the same field of endeavor, work holder for eyeglasses, Cyr teaches that the work holder comprises four rollers 64, 64, 78, 78 which firmly engage the frame about the lens and are made of plastic (Co 2 li 54, 67 and Co 3 li 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gottschald with the teachings of Cyr and make Gottschald’s roller 27 of plastic for the purpose of holding the lens, since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschald (US 5,007,977) in view of Miller et al. (US 2018/0059320-of record) as applied to claim 1 above, and further in view of Jing (US 2017/0191754).

With respect to claim 4, Miller as applied in the combination regarding claim 1 teaches the UV curing component that direct UV light toward the edge sealant during the third operational phase, but is silent to multiple ultraviolet (UV) light sources.
In the same field of endeavor, a sealant curing system, Jing teaches that the system comprises a curing module configured to cure a sealant on the to-be cured display panel, and the curing module comprises a first UV curing device and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gottschald in view of Miller with the teachings of Jing and substitute Jing’s curing module comprising multiple UV curing devices for Miller’s UV curing component in order to improve a curing effect.

With respect to claim 5, Jing as applied in the combination regarding claim 4 teaches that the multiple UV light sources include a first UV curing device and a second UV curing device (Pa [0019] and [0020]), and further teaches that each UV curing device comprises a light-emitting mechanism including a UV source and an optical assembly configured to emit and guide UV rays in an output direction; and an adjustment mechanism connected to the light-emitting mechanism and configured to adjust the output direction of the UV rays from the light-emitting mechanism so that the UV rays enter a to-be-cured display panel at an incident angle (Pa [0006], [0007], and [0021]).
Therefore, it is noted that the limitation “at least one UV light source directed along a plane defined by the edge of the eyepiece and at least one UV light source directed perpendicularly to the plane defined by the edge of the eyepiece” is an intended use since Jing’s curing module is capable of the claimed operation. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
Furthermore, one would have found it obvious to select the optimum incident angle of each UV ray from each UV source by routine experimentation in order to improve a curing effect.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschald (US 5,007,977) in view of Miller et al. (US 2018/0059320-of record) as applied to claim 1 above, and further in view of Glasenapp et al. (US 2018/0120198) and Shimizu et al. (US 2004/0057683).

With respect to claim 8, the combination as applied to claim 1 is silent to a quality control (QC) component that performs in-line QC of the eyepiece, the QC component including a laser micrometer to measure thickness of the eyepiece and a vision camera to measure edge band thickness and wicking length of the edge sealant.
Glasenapp relates to an apparatus for measuring individual data of spectacles (Pa [0002]) to facilitate checking of the individual data of spectacles with spectacle lenses held therein (Pa [0016]) and teaches that the apparatus has an image capture device for capturing the test structure with an imaging beam path (the camera pair formed by the first camera 28 and the second camera 30 (Pa [0093]) and a computer unit containing a computer program that determines a refractive power distribution from the image of the test structure captured by the image capture device (Pa [0018]), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gottschald in view of Miller with the teachings of Glasenapp and incorporate Glasenapp’s apparatus such that the central thickness and the edge thickness of the lens are measured by the camera pair for the purpose of checking of the individual data of lens and further checking the quality of manufactured lens. 

Glasenapp is silent to a vision camera to measure the wicking length of the edge sealant.
However, Miller as applied in the combination regarding the claim 1 above further teaches that the wicking of the glue into the functional area between the layers degrades the optical performance of the eyepiece (Pa [0046] and [0047]).
Since Glasenapp teaches the apparatus for checking the quality of manufactured lens, one would have found it obvious to measure the wicking length of the edge sealant 
 
Glasenapp is silent to a laser micrometer to measure the thickness of the lens.
Shimizu relates to measuring the thickness and teaches that the thickness was measured using a non-contact type laser displacement meter with a precision within 1 μm (Pa [0180]).
One would have found it obvious to provide the non-contact type laser displacement meter into Glasenapp’s apparatus for the purpose of measuring the central thickness with a precision within 1 μm. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschald (US 5,007,977) in view of Miller et al. (US 2018/0059320-of record) as applied to claim 1 above, and further in view of Ho et al. (US 8,083,349).

With respect to claim 10, the combination as applied to claim 1 is silent to a thickness of the applied edge sealant in the plane of the eyepiece being in a range between about 80 microns and about 250 microns. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gottschald in view of Miller with the teachings of Ho such that the one would apply the edge sealant with the thickness of 100 µm in order to secure the edge of the lens. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742